El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
El apelante David Otero Valle fue acusado de una infrac-ción a la Sec. 5-801 de la Ley de Vehículos y Tránsito de *75Puerto Rico, Ley Núm. 141 de 20 de julio de 1960, 9 L.P.R.A. sec. 1041, consistente en que manejaba un vehículo de motor bajo los efectos de bebidas embriagantes, lo que no le per-mitía tener el pleno dominio y control del mismo. Celebrado el juicio correspondiente, el tribunal le encontró culpable y pronunció sentencia condenándole a sufrir 15 días de cár-cel, disponiendo además la suspensión de su licencia de conductor por el término de un año. Además manifestó que “tomando en consideración que no existen razones de clase alguna que justifiquen su negativa a dejarse tomar la muestra de sangre, le suspende la licencia por seis meses adicionales.”
1 — Se queja el apelante en su primer apuntamiento de error de la intervención “inoportuna” del magistrado que pre-sidió el proceso en el curso del contrainterrogatorio por la defensa. Hemos examinado los incidentes a que se refiere. El error imputado carece de méritos. La intervención del juez se dirigió a aclarar cierto aspecto de la prueba sobre el carác-ter rural o urbano del lugar donde el agente del orden público sorprendió al acusado conduciendo el vehículo en forma im-prudente. En verdad se trataba de un aspecto del caso de escasísima pertinencia para la determinación de la responsa-bilidad criminal. Pueblo v. Nieves Alvelo, 89 D.P.R. 47 (1963); Pueblo v. Martínez Acevedo, 88 D.P.R. 199 (1963); Pueblo v. Aletriz, 85 D.P.R. 646 (1962). Además, ningún perjuicio se causó si se considera que el proceso no se ventiló ante un jurado, Pueblo v. Rodríguez Ocaña, 88 D.P.R. 335 (1963).
2 — Tampoco tiene méritos el segundo error que se dirige a impugnar la suficiencia de la prueba. El testimonio del policía que practicó la detención del acusado, de ser creído —como en efecto lo fue — sostiene la convicción. El apelante, cuya ocupación era la de propagandista para la venta de ron, conducía una guagua comercial, como a la una de la madrugada, por la Carretera Militar, “frenaba . . . volvía y aceleraba y volvía y tocaba bocina”, continuó la marcha cuando el *76carro de la patrulla policíaca tocó la sirena para advertirle que se detuviera. Al ser finalmente detenido después que la patrulla le persiguió por varios hectómetros, y le interceptó la marcha, se desmontó, pudiendo observarse que hablaba incoherentemente, se conducía en forma colérica y despedía un fuerte aliento alcohólico. Al preguntársele si había ingerido bebidas embriagantes respondió que “se había dado unos cuantos palos pero eso era porque él vendía licor.” Esta prueba satisface cabalmente nuestra reiterada norma sobre el particular. Pueblo v. Vélez Ruiz, 89 D.P.R. 53 (1963), y casos allí citados, cf. Pueblo v. Zalduondo Fontánez, 89 D.P.R. 64 (1963).
3 — En el curso del interrogatorio el policía que detuvo al acusado manifestó que inicialmente éste accedió a que se le tomara una de las muestras a que se refiere la ley para prac-ticar un análisis químico, por lo cual le condujo al Centro de Salud de Vega Baja. Allí, en presencia del doctor Guillermo Saadé el acusado se negó. Ante esta negativa, el agente indica que “[l]e expliqué la ley, que sino [sic] se dejaba sacar la orina o sangre o aliento y el Tribunal lo encontraba culpable que se podía suspender la licencia por dos años.” Persistió en su negativa.
El tercer error señalado por el apelante impugna la sus-pensión adicional de la licencia para conducir vehículos de motor que el tribunal decretó fundándose en la negativa a dejarse tomar muestras de la sangre o la orina. Afirma que: a) no había en la acusación ninguna alegación que imputara al acusado haberse negado injustificadamente a dejarse sacar la muestra para el análisis; b) tal determinación no puede ser hecha por .el tribunal sentenciador sin ofrecerle antes una oportunidad para explicar específicamente las razones que in-dujeron su negativa; y, c) al acusado lo único que se le imputó en la acusación, de lo cual estaba preparado para defenderse, fue de una infracción a la Sec. 5-801 la cual ni en sí ni en *77la cláusula relativa a las penalidades que apareja contiene dis-posición alguna en cuanto a la suspensión de la licencia por un término adicional, violándose así sus derechos constitucio-nales “respecto a la información que debe dársele en la acusa-ción.”
Precisa hacer un recuento de la legislación sobre este aspecto de la ley para comprender mejor la improcedencia del planteamiento.
El delito de conducir un vehículo de motor en estado de embriaguez se incorporó específicamente a nuestro Derecho Penal mediante la adopción del Art. 13 de la Ley Núm. 279 de 5 de abril de 1946 (Leyes, págs. 599, 637).(1) En 1 de abril de 1953 el Gobernador de Puerto Rico dirigió un mensaje a la Asamblea Legislativa expresando su “gran desasosiego por las proporciones alarmantes que ha asumido el creciente número de accidentes automovilísticos que vienen ocurriendo en las carreteras” y expresó que “el gobierno puede prevenir una parte de tales accidentes haciendo más severas las leyes que penalizan la conducción negligente.” Entre otras normas generales, propuso que “toda persona que incurra en el delito de conducir un vehículo de motor en estado de embriaguez sea condenada a cárcel, sin alternativa de multa.”(2) Estas sugestiones ejecutivas fueron consideradas detenidamente y se concluyó que “lo procedente antes de aprobar dicha legisla-ción era hacer los estudios y las investigaciones necesarias para establecer en nuestra legislación procedimientos cientí-ficos mediante los cuales se pudiera determinar el estado de embriaguez de los delincuentes de modo que las cortes pudie-ran disponer de todos los medios de evidencia adicionales que pudieran garantizar los derechos del ciudadano inocente, y a *78la sociedad y al estado proveérseles los medios que condujeran a la convicción de los culpables.(3)
Como resultado del estudio legislativo, y para el propósito anunciado de reconciliar el interés de la comunidad y garan-tizar los derechos del ciudadano contra posibles excesos en la aplicación de la ley, se aprobó la Ley Núm. 95 de 29 de junio de 1954 (Leyes, pág. 993), cuya principal innovación consistió en introducir el sistema de exámenes químicos para determinar el grado de intoxicación alcohólica de los conduc-tores.(4) Proveyó el procedimiento para la toma de las mues-tras, determinó el efecto probatorio del resultado de los exá-menes, y ante la posibilidad de la negativa de un detenido a someterse al examen requerídole, dispuso:
“7. Si dicha persona una vez haya sido arrestada y subsiguiente-mente requerida a someterse a dicho análisis químico, rehusare someterse al mismo, el análisis no le será hecho. El oficial del orden público que practicó el arresto llevará a la persona arres-tada ante un Magistrado quien, después de investigar el caso y de oir, bajo juramento, al oficial del orden público, a la persona arrestada y a cualquier otra persona interesada, ordenará, si exis-tiere causa probable, que se radique la correspondiente denuncia *79o acusación ante el Tribunal de Primera Instancia contra la persona arrestada.”
Se estableció además un procedimiento administrativo para la suspensión por el Secretario de Obras Públicas de la licen-cia de aquellos conductores que se negaren a someterse al análisis químico. Este procedimiento se iniciaba con la remi-sión por el magistrado al Secretario de Obras Públicas de copia de las declaraciones juradas prestadas, y éste, “basán-dose en las declaraciones juradas prestadas ante el Magis-trado, suspenderá la licencia o permiso de conductor de la persona arrestada . . El perjudicado podía solicitar una vista dentro de sesenta días para determinar si había estado justi-ficado al rehusar someterse a examen.
Al aprobarse la actual Ley de Vehículos y Tránsito de 1960 (Ley Núm. 141 de 20 de julio de 1960) se conservó sustancialmente el procedimiento que había de observarse cuando la persona arrestada se negare a someterse al aná-lisis químico. Véase al efecto la Sec. 5-804 (9 L.P.R.A. sec. 1044). Los cambios principales introducidos consistieron en: a) especificar el contenido de las declaraciones juradas del agente del orden público que practica la detención o del agente a cargo inmediato, del puesto o zona donde se efectúa el arresto, con particular énfasis en el hecho del requerimiento al detenido para que se someta al análisis, su negativa y el apercibimiento a éste de las consecuencias de su negativa (sus-pensión o cancelación de la licencia);(5) b) disponer que se entregará copia de las declaraciones juradas al detenido, a su requerimiento; y c) eliminar el procedimiento ante el Secretario de Obras Públicas para la suspensión de la licen-cia con motivo de la negativa a someterse a examen y tras-*80lado de esta facultad al tribunal que entiende en la infrac-ción por conducir un vehículo de motor en estado de embria-guez. En cuanto a este último particular es conveniente con-signar que el proyecto que finalmente se convirtió en la Ley 141 (Sustituto al P. del S. 304) disponía en su Sec. 5-805 el procedimiento administrativo para la suspensión de la licencia cuando el conductor se negaba a someterse a examen; y que en términos generales, era muy similar al anterior-mente establecido en 1954. Así permaneció el proyecto hasta que en las postrimerías de la discusión en la Cámara de Re-presentantes en 22 de junio de 1960 se propuso la eliminación de la vista administrativa ante el Secretario de Obras Públicas y su traslado al tribunal que interviniera en la infrac-ción. Diario de Sesiones, 1960, pág. 2227.
Claramente se deduce que se trata de procedimientos paralelos, separados; uno, de la competencia exclusiva de la esfera judicial, para cuya disposición se requiere el cumplimiento de las disposiciones sobre el encausamiento criminal; y el otro, de naturaleza puramente administrativa, que no se inicia mediante la presentación de la acusación. En Pueblo v. Tribunal Superior, 86 D.P.R. 834 (1962), dijimos: “Se trata de dos situaciones de hecho distintas que deben ser establecidas con hechos diferentes; la primera se refiere a la comisión de un delito público; la segunda a la disposición administrativa de una licencia otorgada por el Estado.” En el proceso criminal corresponde al Estado probar, fuera de duda razonable, que el acusado conducía un vehículo de motor bajo la influencia de bebidas embriagantes. En el procedimiento administrativo solamente debe establecerse “la conducta injustificada del conductor al no dejarse tomar las muestras requeridas,” Pueblo v. Tribunal Superior, supra, o sea a) el requerimiento héchole para la toma de las muestras; b) su negativa; y, c) que se le hicieron las advertencias de las con-*81secuencias que tal negativa conlleva.(6) Es por eso que, con-forme al principio de la separabilidad de actuaciones, la li-cencia puede ser revocada aunque el acusado salga absuelto de la comisión del delito, y a la inversa, puede ser convicto y sin embargo no suspendérsele la licencia por el término adicional que provee la Sec. 5-804 (c), 9 L.P.R.A. sec. 1044 (c), si el tribunal estima que la explicación para rehusar someterse a la toma de las muestras es satisfactoria.
En el presente caso la prueba demostró que el agente que practicó la detención requirió al apelante Otero Valle para que se dejara sacar las muestras, que éste rehusó, y se le apercibió que su negativa podía conllevar la suspensión de la licencia.(7) Correspondía entonces al apelante demostrar que había justificación para su negativa. No lo hizo. Es más, de la prueba surge afirmativamente que no había tal justifi-cación, pues al requerírsele inicialmente accedió a ello, y fue luego, al conducírsele ante el médico, que expresó su negativa. Además, si el apelante deseaba explicar su negativa, y no es-taba preparado en el acto del juicio, pudo así indicarlo al tribunal, indicando la prueba de que disponía. Prefirió no ha-cerlo. No puede quejarse de su propia indiferencia.
Como hemos indicado, se trata de dos procedimientos separados. Es por eso que la acusación por conducir en estado de embriaguez no tiene que contener alegación alguna en relación con la negativa a dejarse tomar las muestras. Los plan-*82teamientos del apelante parten de la premisa errónea de que este último aspecto que se deriva de las actuaciones del conductor es de naturaleza penal, y por tanto, no puede preva-lecer.(8)

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de Bay amén, en 28 de septiembre de 1961.
(9)


 Este artículo se enmendó mediante la Ley Núm. 156 de 26 de abril de 1951 (Leyes, pág. 369) para aumentar de veinticinco a cien dólares la multa mínima en caso de convicción.


 Diario de Sesiones, 1953, Vol. II, tomo 3, pág. 1718.


 Informe de la Comisión Especial sobre Tránsito sobre el P. de la C. 1250, que luego se convirtió en la Ley Núm. 95 de 29 de junio de 1954. Diario de Sesiones, 1954, Vol. IV, tomo 3, pág. 1486.
Consistente con este propósito legislativo, el Representante señor Ramos Mimoso se expresó en la siguiente forma: “. . . . esta Legislatura no puede estar, bajo circunstancia alguna, en plan de defender a esos individuos que viven al margen de la ley. La obligación nuestra se des-carga a cabalidad dándoles a ellos todas las garantías para que se defiendan en la Corte, pero no facilitándoles, más allá de lo normal y de lo razonable, las defensas, y dificultándole al Estado los medios de establecer su culpabili-dad en un tribunal.” (Diario de Sesiones, op. cit., pág. 1517.) Y el Repre-sentante Figueroa, haciéndose eco de la voluntad legislativa, indicó que “Pero garantizar el orden y establecer justicia no es abrirle las puertas a los acusados para que puedan tener ventajas por donde salir al amparo de-un tecnicismo legal.” (Diario de Sesiones, op. cit., pág. 1517.)


 En relación con la constitucionalidad de estatutos que autorizan análisis químicos para determinar el grado de intoxicación alcohólica, véase el escolio 4 de la opinión emitida en Pueblo v. Tribunal Superior, 84 D.P.R. 392 (1962).


 Diario de Sesiones, 1960, págs. 2213-2220. El Representante señor Concepción de Gracia, autor y principal defensor de la enmienda, justificó la inclusión de la disposición mencionada arguyendo que la generalidad de las personas de más escasa instrucción, que incluye a la mayor parte de los conductores de automóviles de servicio público y taxímetros, no estaba consciente de las consecuencias de la negativa.


 Bajo la legislación anterior, el Secretario de Obras Públicas a base de las declaraciones juradas tomadas ante el magistrado investigador, copia de las cuales se le remitían, determinaba si procedía la suspensión de la licencia, lo cual comunicaba al conductor. Si el perjudicado deseaba im-pugnar esta actuación administrativa podía solicitar la celebración de una vista para en la cual “sólo se determinaría si el chófer o conductor estuvo justificado al rehusar someterse al examen.” Sec. 1 de la Ley Núm. 95 de 29 de junio de 1954 (Leyes, pág. 993).


 No fue correcta enteramente la advertencia que se le hizo al ape-lante, pues el policía le indicó que si “el Tribunal lo encontraba culpable se le podía suspender a licencia por dos años.” Por supuesto que esto en nada le perjudicó.


 Aunque se trataba de una acción civil en la cual uno de los elementos de negligencia imputada era la conducción de un vehículo de motor bajo la influencia de bebidas alcohólicas, creemos conveniente señalar que en Sask. Mut. Ins. Co. v. Lyle, 19 D.L.R.2d 134 (1959), se dijo que para probar la comisión del delito en la acción penal no era admisible en evidencia prueba sobre la negativa del conductor a tomarse las muestras, ya que el propio estatuto le concedía el derecho a rehusar hacerlo.


 Para los fines de la discusión hemos presumido que el pronuncia-miento suspendiendo la licencia por un término adicional fundándose en la negativa a dejarse tomar las muestras es revisable dentro del recurso de apelación.